                                                                             10/21/2019


                  IN THE UNITED ST A TES DISTRICT COURT

                      FOR THE DISTRICT OF MONTANA

                                HELENA DIVISION



UNITED STATES OF AMERICA,                                    CR-19-3-H-CCL

                                  Plaintiff,

    vs.                                                          Order

K. JEFFERY KNAPP,


                                Defendant.




      The Court will meet briefly with counsel on Tuesday, October 22, 2019, at

9:00 a.m. by way of final preparation for this jury trial.
                      A
      Dated this~ctay of October, 2019.




                                     Page 1 of 1
